Citation Nr: 0902733	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-07 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.

3.  Entitlement to non-service-connected death pension. 


REPRESENTATION

Appellant represented by:  Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to April 
1946.  He died in July 2004.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied entitlement to the 
benefits currently sought on appeal.

The appellant appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Albuquerque in December 
2008 to present testimony on the issues on appeal.  The 
hearing transcript has been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's death certificate indicates that he died in 
July 2004 and lists the cause of death as sepsis, due to a 
decubitus abscess of the right hip, as a consequence of end 
stage Parkinson's Disease.  Other significant conditions were 
listed as dementia, hypoalbuminemia, and atrial fibrillation. 

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder; residuals 
of a shell fragment wound, with amputation of the left index 
finger; residuals of a shell fragment wound to the right 
shoulder; residuals of a shell fragment wound to the left 
hand; and malaria.  

3.  The veteran's service-connected disabilities did not 
contribute substantially or materially to his death.

4.  Sepsis, a decubitus abscess of the right hip, and 
Parkinson's Disease were first manifested many years after 
the veteran's service and have not been medically related to 
his service. 

5.  The veteran's rating for his service-connected 
disabilities was 100 percent from February 14, 2003, for a 
total of one year, five months preceding his death.

6.  The veteran did not have a disability that was 
continuously rated totally disabling for a period of ten 
years or more immediately preceding death; he was not rated 
totally disabled continuously after his discharge from 
service in April 1946 and for a period more than 5 years 
immediately preceding death; he was not a former prisoner of 
war; nor has there been allegation of clear and unmistakable 
error.

7.  During the appellate period, the appellant has had annual 
income of between $8,244 and $9,072, without sufficient 
unreimbursed medical expenses to warrant exclusion from that 
income.






CONCLUSIONS OF LAW

1.  The veteran's death was not caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R.  §§ 3.102, 3.303, 3.312 (2008).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2008). 

3.  The appellant's countable income is excessive for receipt 
of non-service-connected death pension benefits.  38 U.S.C.A. 
§§ 1521, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.3(a), 3.23, 
3.271, 3.272, 3.273 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2004, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
appellant pursuant to 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008) and 38 C.F.R. § 3.159(b) (2008).  Specifically, 
the notice informed the appellant of information and evidence 
necessary to substantiate her claims for dependency and 
indemnification benefits, including service connection for 
the cause of the veteran's death, entitlement to benefits 
under 38 U.S.C.A. § 1318, and non-service-connected death 
pension.  The letter also informed her of the relative 
burdens of VA and herself, relating the information and 
evidence that VA would seek to provide and that which she was 
expected to provide.  Thus, the appellant has not been 
precluded from participating effectively in the processing of 
her claims.
VA has done everything reasonably possible to assist the 
appellant with respect to her claims for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2008) 
and 38 C.F.R. § 3.159(c) (2008).  The veteran's service 
treatment records have been associated with the claims file, 
as have all identified and available post-service treatment 
records.  While a medical opinion has not been sought 
referable to the service connection claim, one is not 
necessary in this case.  Particularly, there is no evidence 
of record tending to associate the veteran's listed causes of 
death with his service or with his service-connected 
disabilities.  The duty to assist has been fulfilled.

Service connection for Cause of Death

At the outset, the appellant argued in her hearings before RO 
personnel in May 2007 and before the undersigned in December 
2008 that VA was negligent in its care of the veteran, 
failing to timely diagnose sepsis, and ultimately hastening 
his death.  Such claims are adjudicated under 38 U.S.C.A. 
§ 1151 (West 2002).  The RO treated her testimony in May 2007 
as a claim under that provision, and denied entitlement in a 
March 2008 rating decision.  The appellant did not file a 
notice of disagreement with that decision.  Nor can her 
testimony in December 2008 be treated as such, as it was 
before the Board, as opposed to the Regional Office, and 
notices of disagreement must be filed with the agency of 
original jurisdiction who decided the claim.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.300; see also Beyrle v. Brown, 9 
Vet. App. 24, 28 (1996).  As a proper notice of disagreement 
has not been filed, the Board has no jurisdiction to address 
this contention.

Prior to her hearings on appeal, the appellant contended that 
the veteran had been suicidal since 1954, attempting to take 
his life on several occasions.  On one occasion, the veteran 
was beating the stove with a hammer and the appellant had him 
hospitalized for psychiatric reasons.  She contends that he 
actually had a heart attack as a result of this incident, and 
continued to be very weak and sick for the remainder of his 
life.  See statement received in May 2006.  When he became 
ill with a fever in February 2003, she took him to the VA 
hospital, after which the veteran refused to take the 
medication he needed to combat the infections which 
ultimately led to sepsis and his death.  The appellant 
contends that his refusal was because of his service-
connected psychiatric disability.  See statement received in 
September 2006.   

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  Generally, minor service-
connected disabilities, particularly those of a static nature 
or not materially affecting a vital organ, would not be held 
to have contributed to death primarily due to unrelated 
disability.

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran died in July 2004.  The death certificate lists 
the cause of death as sepsis, due to a decubitus abscess of 
the right hip, as a consequence of end stage Parkinson's 
Disease.  Other significant conditions were listed as 
dementia, hypoalbuminemia, and atrial fibrillation.  At the 
time of his death, service connection was in effect for the 
following disabilities: post-traumatic stress disorder 
(PTSD); residuals of a shell fragment wound, with amputation 
of the left index finger; residuals of a shell fragment wound 
to the right shoulder; residuals of a shell fragment wound to 
the left hand; and malaria.  

The veteran's terminal records have been associated with the 
claims file.  In July 2003, during a VA hospitalization, the 
veteran was found to have esophageal stricture.  While in a 
rehabilitation facility from December 2003 to January 2004, 
it was confirmed that the veteran continued to have 
dysphagia, or a difficulty swallowing.  As such, he was 
placed on a pureed food diet.  Additionally, his doctors 
recommended that his medication be crushed up and added to 
pudding, apple sauce, or other similar, soft food.  On one 
occasion during this treatment, the veteran did become 
combative.  Otherwise, he was noted to be cooperative with 
his care to include his medication regiment.  Dementia was 
noted consistently to be the reason for his confusion.  Early 
Parkinson's disease was noted.

In April 2004, the veteran underwent a series of VA 
examinations to determine the severity of his service-
connected disabilities.  During the course of his aid and 
attendance examination, the veteran was noted to be entirely 
incapable of protecting himself from the hazards of his daily 
environment, due to Parkinson's and severe dementia.  The 
examiner who conducted the VA PTSD examination noted that it 
was not possible to separate out the effects of PTSD and the 
co-occurring disorders of dementia and depression, but that 
it appeared that the veteran continued to have nightmares 
associated with the disorder.  

Outpatient clinical records in the months leading up to the 
veteran's death show that he had several pressure sores on 
his heels, buttocks, and hip, due to being wheelchair-bound.  
The veteran was admitted to a private facility in May 2004 
for a reduced level of consciousness and fever.  A diagnosis 
of sepsis was rendered.  The veteran's having been bedridden 
due to his history of advanced Parkinson's was noted.  It was 
also indicated that on admission he had aspiration pneumonia, 
due to his dysphagia.  He was placed on a feeing tube.  In 
June 2004, the veteran was unable to speak clearly, and he 
did not know who or where he was.  His pressure sores were 
not healing.  He was transferred to a skilled nursing ward.  
The physician explained that the veteran's prognosis was 
quite poor due to his advanced dementia, advanced Parkinson's 
disease, his bedridden status, his dysphagia, his 
malnutrition, and the pressure ulcers on his ankle and hip.  
He further stated that the prognosis was the same, with or 
without surgical intervention for the hip ulcer.  The family 
decided to proceed with hip surgery on June 27, 2004.  The 
veteran's health continued to decline post-surgery and he was 
admitted to hospice care on July [redacted], 2004.  The veteran died 
days later.

This evidence does not establish that the veteran's service-
connected psychiatric disability contributed to his death.  
In particular, there is no indication in the terminal records 
that his dementia (which examiners have found could not be 
separated from his PTSD) played a contributing role in the 
development of his ulcers which caused his death.  For nearly 
a year before his death, the veteran received his medications 
either crushed up in his food or, later, intravenously.  Nor 
is there any evidence of his other service-connected 
musculoskeletal disabilities contributing to his death.  
Instead, his treating physicians consistently have related 
that it was his non-service-connected Parkinson's disease 
which caused him to be bedridden, causing the decubitus 
ulcers, which ultimately led to his death.  

Regarding whether service connection could have been 
warranted for Parkinson's disease, service treatment records 
are negative for complaints, treatment, or diagnosis of the 
same.  While the veteran's post-service treatment records 
show treatment for other disorders over the years, the 
veteran's initial diagnosis of Parkinson's was in December 
2003, more than fifty years after his April 1946 separation 
from service.  There is no evidence indicating that there may 
be an association between this disease and the veteran's 
service.  Accordingly, service connection is not warranted.

In sum, the veteran's cause of death was not related to his 
service-connected disabilities, or to disorders for which 
service connection could have been granted.   While the Board 
is sympathetic to the appellant's claim, it is bound by the 
governing laws and regulations applicable to service 
connection for the cause of the veteran's death.  The 
evidence falls short of substantiating that claim. 

DIC Benefits under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to Dependency 
and Indemnity Compensation (DIC) where it is shown that the 
veteran's death was not the result of willful misconduct, and 
at the time of death, the veteran was receiving, or entitled 
to receive, compensation for a service-connected disability 
and meets the following criteria: that the veteran was 
continuously rated totally disabled for the 10 years 
immediately preceding death; that the veteran was rated 
totally disabled upon separation from service, was 
continuously so rated, and died at least five years after 
separation from service; or that the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. 
§ 1318(b) (West 2002); 38 C.F.R. § 3.22 (a) (2008). 

"Entitled to receive" in this context includes the 
situation where the veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision.  38 C.F.R. 
§ 3.22(b) (2008).  Any claim of CUE must be pled with 
specificity. See Andre v. West, 14 Vet. App. 7, 10 (2000) 
(per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 
1354 (Fed. Cir. 2002).  This specific allegation must assert 
more than merely disagreement with how the facts of the case 
were weighed or evaluated.  In other words, to present a 
valid claim of CUE, the claimant cannot simply request that 
the Board reweigh or reevaluate the evidence.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  In this case, no allegation 
of clear and unmistakable error has been made referable to 
prior rating decisions concerning the level of the veteran's 
disability.  Therefore, this provision is inapplicable.

As explained above, the veteran died in July 2004.  At that 
time, service connection was in effect for several 
disabilities, evaluated as 100 percent disabling under the 
rating schedule, effective in March 2004.  Additionally, a 
total disability rating based on individual unemployability 
had been granted one month prior, effective in February 2004.  
This means that the veteran was considered totally disabled 
as of that time, for a total of one year, five months 
preceding his death.  This is less than the statutory 
requirement for benefits under U.S.C.A. § 1318.  Therefore, 
compensation under this provision is denied.

On a final note, it appears from written correspondence 
received in May 2006, that the appellant believed the veteran 
had been suicidal since 1954 and that his PTSD had weakened 
him since then.  It is unclear if she is arguing that he 
therefore should have been rated at 100 percent for the ten-
year period before his death.  Regardless, DIC claims filed 
on or after January 21, 2000 are not subject to hypothetical 
entitlement analysis.  The appellant's claim was received in 
July 2004.  Furthermore, as explained above, there is no 
allegation of CUE regarding any prior rating decisions.  
Thus, the basic threshold criteria for establishing 
entitlement to benefits under 38 U.S.C.A. § 1318 are not met.

Death Pension

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by 
the countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273(a).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271(c).  

Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  
See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The 
MAPR is published in Appendix B of VA Manual M21-1 (M21-1) 
and is to be given the same force and effect as if published 
in VA regulations.  See 38 C.F.R. 
§ 3.21.  The maximum annual pension rate is adjusted from 
year to year.  The appellant's claim was received in July 
2004.  Effective in December 2003, the income limit for a 
spouse without a dependent child was $6,634.  Successive 
years are as follows: effective in December 2004, $6,814; 
effective in December 2005, $7,094; effective in December 
2006, $7,329; effective in December 2007, $7,498; and 
effective in December 2008, $7,933.

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income. Certain 
unreimbursed medical expenses may be excluded from countable 
income for the same 12-month annualization period to the 
extent they were paid.  To be considered, the total expense 
must be in excess of five percent of the MAPR.  38 C.F.R. § 
3.272.  Effective in December 2003, five percent of the MAPR 
was $331.  Subsequent to that, five percent is as follows: 
effective in December 2004, $340; effective in December 2005, 
$354; effective in December 2006, $366; effective in December 
2007, $375; and effective in December 2008, $397.

The appellant submitted a VA Form 21-0518-1, Improved Pension 
Eligibility Verification Report, in November 2005.  She 
reported that her only income was $687 per month from Social 
Security Administration (SSA) benefits.  That amount, when 
annualized, is $8,244, well above the income limits of any 
year during the appellate period.  The appellant did report 
unreimbursed medical expenses of $89; however, this does not 
exceed 5 percent of the MAPR for any applicable year and thus 
cannot be deducted from her countable income.

In September 2006, VA received an additional Eligibility 
Verification report from the appellant.  She again reported 
SSA income, which had been increased to $715 per month, for 
an annualized amount of $8,580.  She also submitted proof of 
unreimbursed medical expenses in the amount of $278.  This 
amount, however, is still below the five percent mark and, 
therefore, cannot be deducted.  The appellant's income 
exceeds all of the limits set throughout the appellate 
period.  

During her hearing before the undersigned, the appellant 
testified that she currently receives $756 per month from SSA 
(i.e., $9,072 per year).  She also reported other household 
expenses, including her and her adult (non-dependent) son's 
insurance.  Unfortunately, those are not expenses which are 
excludable from income computation for the purposes of VA 
benefits.  Therefore, during the entire length of the appeal, 
the appellant's income has exceeded the limits set by law for 
the grant of pension benefits.  The appeal must be denied.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318 is denied.

Entitlement to non-service-connected death pension is denied.

____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


